Case:
 Case:4:17-cv-02498-AGF
       4:17-cv-02455-RLW Doc.
                          Doc.#:#:183-22
                                   11-22 Filed:
                                         Filed: 08/13/20
                                                09/28/17 Page:
                                                         Page: 11 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 3261
                                                                                  167



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MALEEHA AHMAD                                )
                                              )
 and                                          )
                                              )
 ALISON DREITH,                               )
                                              )
 on behalf of themselves and a class of       )
 similarly situated individuals,              )       No. 4:17-cv-2455
                                              )
                        Plaintiffs,           )
                                              )
        v.                                    )
                                              )
 CITY OF ST. LOUIS, MISSOURI,                 )
                                              )
                        Defendant.            )


                             DECLARATION OF IRIS MACLEAN
 I, Iris Maclean, declare as follows:
        1.      I am over the age of 18. I have personal knowledge of the facts set forth in this

 declaration and could and would testify competently to those facts if called as a witness.

        2.      I live in the area of Washington Avenue and Thirteenth Street in St. Louis,

 Missouri, with my husband, Alex Nelson.

        3.      On September 17, 2017, my husband and I were in the area of Locust Street and

 Tucker Boulevard, where we were observing a group of protesters.

        4.      I was not participating in the protest and was in the area because that is where my

 husband and I live. We were observing the protesters while standing on a public sidewalk.

        5.      The protests were related to the public outrage over the acquittal of Jason

 Stockley, a former St. Louis police officer who shot and killed Anthony Smith in 2011.

                                                  1
                                                                    EXHIBIT V


                                                                                   Pls.' Ex. 22
Case:
 Case:4:17-cv-02498-AGF
       4:17-cv-02455-RLW Doc.
                          Doc.#:#:183-22
                                   11-22 Filed:
                                         Filed: 08/13/20
                                                09/28/17 Page:
                                                         Page: 22 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 3262
                                                                                  168



        6.      I heard the police order the protesters to go either west on Locust or north on

 Tucker. While I was not actively protesting and did not believe that the order applied to me, I

 still obeyed and began walking with my husband north on Tucker Boulevard as that was the

 direction of my home. When we reached Washington Avenue, we turned west to walk to our

 home which is located on Washington Avenue.

        7.      At all times while I was walking in the area, I was complying with the law.

        8.      While on the corner of Washington Avenue and Tucker Boulevard, I never heard

 any police warnings and there was no order to disperse.

        9.      When my husband and I were approximately eighty feet from our house, we were

 suddenly, and without warning, surrounded by a group of police in riot gear.

        10.     I did not observe anyone in the area breaking the law.

        11.     My husband and I were then surrounded on all four sides and forced onto the

 ground.

        12.     The police then began to use pepper spray indiscriminately on everyone in the

 now surrounded crowd of people.

        13.     I was pepper sprayed and suffered pain and burning to my face, hands, and arms. I

 temporarily lost sight in my right eye and was denied any help to wipe off the pepper spray.

        14.     In addition to being pepper sprayed, my husband was seriously beaten by the

 police. I witnessed the beating.

        15.     I was handcuffed with zip ties and led away from the crowd over to the transport

 vans. The unknown officer leading me twisted my arms with excessive force even though I was

 being completely compliant.


                                                  2




                                                                                   Pls.' Ex. 22
Case:
 Case:4:17-cv-02498-AGF
       4:17-cv-02455-RLW Doc.
                          Doc.#:#:183-22
                                   11-22 Filed:
                                         Filed: 08/13/20
                                                09/28/17 Page:
                                                         Page: 33 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 3263
                                                                                  169



         16.     When I asked what was happening he would not tell me and said he did not care

 that I live in the area and was not a protester.

         17.     While waiting to be put in the van I observed many police officers high fiving

 each other, smoking cigars in celebration, and chanting about their victory.

         18.     I was arrested, taken to the jail, and put in a cell.

         19.     I was detained until 9:30 p.m. on September 18, 2017.




 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

 correct.

         Dated this 28th day of September, 2017.



                                 By: /s/ Iris Maclean
                                         Iris Maclean




                                                     3




                                                                                   Pls.' Ex. 22
